11-3749
         Ang v. Holder
                                                                                        BIA
                                                                                Bukszpan, IJ
                                                                            A089 009 168/169
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT
                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of May, two thousand thirteen.
 5
 6       PRESENT:
 7                REENA RAGGI,
 8                RICHARD C. WESLEY,
 9                CHRISTOPHER F. DRONEY,
10                     Circuit Judges.
11       _______________________________________
12
13       LIAN LING ANG, ALWIS ROTHER,
14                Petitioners,
15
16                       v.                                     11-3749
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _______________________________________
22
23       FOR PETITIONERS:              David J. Rodkin, New York, NY.
24
25       FOR RESPONDENT:               Stuart Delery, Acting Assistant
26                                     Attorney General; Thomas B.
27                                     Fatouros, Senior Litigation Counsel;
28                                     Kathryn M. McKinney, Attorney,
29                                     United States Department of Justice,
30                                     Office of Immigration Litigation,
31                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Lian Ling Ang and her husband Alwis Rother, natives and

 6   citizens of Indonesia, seek review of an August 24, 2011,

 7   order of the BIA affirming the March 15, 2010, decision of

 8   Immigration Judge (“IJ”) Joanna M. Bukszpan, which denied

 9   their application for asylum and withholding of removal.           In

10   re Lian Ling Ang, Alwis Rother, Nos. A089 009 168/169

11   (B.I.A. Aug. 24, 2011), aff’g Nos. A089 009 168/169 (Immig.

12   Ct. N.Y. City Mar. 15, 2010).       We assume the parties’

13   familiarity with the underlying facts and procedural history

14   in this case.

15       Under the circumstances of this case, we have reviewed

16   the IJ’s decision as supplemented by the BIA.       See Yan Chen

17   v. Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The

18   applicable standards of review are well established.         See

19   8 U.S.C. § 1252(b)(4)(B); Yanqin Weng v. Holder, 562 F.3d

20   510, 513 (2d Cir. 2009).

21       The only issue before us is Petitioners’ eligibility

22   for asylum and withholding of removal on the asserted ground

23   that they suffered past persecution based on ethnicity and

                                     2
 1   religion, giving rise to a presumptive well-founded fear of

 2   future persecution.   See 8 C.F.R. § 1208.13(b)(1); Paul v.

 3   Gonzales, 444 F.3d 148, 154 (2d Cir. 2006).       The BIA has

 4   defined persecution as a “threat to the life or freedom of,

 5   or the infliction of suffering or harm upon, those who

 6   differ in a way regarded as offensive.”       Matter of Acosta,

 7   19 I. & N. Dec. 211, 222 (BIA 1985), overruled in part on

 8   other grounds by INS v. Cardoza-Fonseca, 480 U.S. 421

 9   (1987); accord Ivanishvili v. U.S. Dep’t of Justice, 433

10   F.3d 332, 342 (2d Cir. 2006).       The harm must be sufficiently

11   severe to rise above “mere harassment.”       Ivanishvili, 433

12   F.3d at 341.   Here, the agency reasonably found that the

13   mistreatment Ang endured did not rise to the level of

14   persecution.

15       Petitioners argue that the IJ failed to consider Ang’s

16   experiences in the aggregate in concluding that she did not

17   suffer past persecution.   However, the BIA explicitly noted

18   that the “cumulative effect” of Ang’s experiences did not

19   rise to the level of persecution.       Moreover, the record

20   supports the agency’s conclusion that, in the aggregate, Ang

21   was not harmed to the degree necessary to reach the high

22   threshold of “persecution,” but rather experienced “mere


                                     3
 1   harassment.”   See id.   The record shows that in 1995, Ang’s

 2   house was robbed, while Ang and her family were in it, by

 3   three ethnic Indonesian men who claimed to be police

 4   officers; in 1996 Ang jumped out of a moving minibus to

 5   avoid being mugged by an ethnic Indonesian; in 2002, she was

 6   mugged by three Indonesian men; and in 2003, her husband was

 7   attacked and hit by a group of ethnic Indonesians.     However,

 8   neither Ang nor her husband were ever subjected to serious

 9   physical or mental harm to the degree that their lives or

10   freedom were actively threatened, and, as a result, these

11   unfortunate experiences in Indonesia do not rise to the

12   level of past persecution.     See Acosta, 19 I. & N. Dec. at

13   222; see also Joaquin-Porras v. Gonzales, 435 F.3d 172, 182

14   (2d Cir. 2006).   Although “non-life threatening violence and

15   physical abuse” may constitute persecution as well, Beskovic

16   v. Gonzales, 467 F.3d 223, 226 n.3 (2d Cir. 2006), the

17   agency did not err in determining that the sporadic

18   instances during which Ang or her husband endured physical

19   harm did not rise to the level of persecution when

20   considered in the aggregate.     See   Jian Qiu Liu v. Holder,

21   632 F.3d 820, 821 (2d Cir. 2011) (holding that isolated

22   instance of physical violence followed by brief detention,

23   viewed in context, was not persecution).

                                     4
 1       Because Ang did not establish that she suffered past

 2   persecution, the agency did not err in denying her

 3   application for asylum and withholding of removal.

 4   Moreover, because that finding is dispositive of

 5   Petitioners’ claim, we do not reach Petitioners’ argument

 6   that the harm was on account of a protected ground.

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot. Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17




                                    5